Exhibit 99.1 News Release Republic First Bancorp, Inc. October 19, 2011 REPUBLIC FIRST BANCORP, INC. REPORTS NET INCOME OF $1.4 MILLION FOR THIRD QUARTER 2011 Philadelphia, PA, October 19, 2011 (PR Newswire) – Republic First Bancorp, Inc. (NASDAQ: FRBK), the holding company for Republic Bank, today announced its financial results for the three month period ended September 30, 2011.The Company recorded net income of $1.4 million, or $0.05 per share, for the third quarter of 2011 compared to net income of $68,000, or $0.00 per share, for the third quarter of 2010. The Company also reported continued improvement in asset quality. “We are very pleased with our financial performance during the third quarter,” said Harry D. Madonna, the Company’s Chairman and Chief Executive Officer. “This quarter’s earnings represent our strongest results since the beginning of the economic turmoil in 2008. We continue to make progress in the reduction of asset quality concerns on our balance sheet today. Non-performing assets are lower for a fifth consecutive quarter and other credit quality indicators continue to steadily improve.” Highlights for the Period Ending September 30, 2011 Ø The Company recorded net income of $1.4 million, or $0.05 per share, for the quarter ended September 30, 2011 compared to a net loss of $0.5 million, or $0.02 per share for the quarter ended June 30, 2011 and $68,000, or $0.00 per share, for the quarter ended September 30, 2010. Ø Total assets increased by $51.9 million, or 6%, on a linked quarter basis as of September 30, 2011. Ø Total deposits increased by $50.2 million, or 6%, on a linked quarter basis as of September 30, 2011. This increase was driven by growth in core deposits of $44.2 million during the quarter. Ø Capital levels remain strong with a Total Risk-Based Capital ratio of 13.97% and a Tier I Leverage Ratio of 10.66% at September 30, 2011. Ø Tangible book value per share as of September 30, 2011 was $3.40. Ø The SBA Lending Team continued to established itself as a strong component of the Company’s operating results through the origination of $20 million in new loans during the third quarter 2011. This team is now ranked as the #1 SBA lender in New Jersey and the #28 lender in the nation based on the dollar volume of loan originations. Ø Asset quality trends improved for a fifth consecutive quarter. Non-performing assets decreased by $13.0 million, or 22%, as of September 30, 2011 when compared to September 30, 2010. Ø The provision for loan losses decreased by 67% to $5.7 million for the nine month period ending September compared to $17.0 million recorded during the nine month period ended September 30, 2010. Income Statement The Company reported net income of $1.4 million or $0.05 per share, for the three months ended September 30, 2011, compared to a net loss of $0.5 million, or $0.02 per share, for the three months ended June 30, 2011 and net income of $68,000, or $0.00 per share, for the three months ended September 30, 2010. The loan loss provision decreased to $0.6 million for the quarter ended September 30, 2011 compared to $1.5 million for the quarter ended June 30, 2011 as credit quality indicators continue to stabilize. On a year to date basis the loan loss provision decreased by $11.3 million, or 67%, to $5.7 million for the nine month period ended September 30, 2011 compared to $17.0 million for the nine month period ended September 30, 2010. The loan loss provision recorded during 2011 primarily relates to updated appraisals of collateral associated with troubled loans originated prior to 2008. The Company continues to lower its cost of funds as evidenced by a decrease of 14 basis points to 0.99% for the three months ended September 30, 2011, compared to 1.13% for the three months ended September 30, 2010. The net interest margin increased to 3.67% for the nine month period ended September 30, 2011 compared to 3.51% for the nine monthsended September 30, 2010. Non-interest income increased to $4.0 million for the three months ended September 30, 2011 compared to $0.5 million for the three months ended September 30, 2010, as the Company continued to recognize gains on the sale of SBA loans during the third quarter 2011. Net income during third quarter of 2011 was impacted by a number of one-time revenue and expense items.Non-recurring revenue items including a $0.6 million gain on the sale of investment securities and a settlement of $0.8 million related to the resolution of a legal dispute were offset by non-recurring expenses of $0.6 million during the period. The cumulative effect of these non-recurring items to net income was an increase of approximately $0.6 million after tax for the three month period ended September 30, 2011 . Balance Sheet The major components of the balance sheet are as follows (dollars in thousands): Description September 30, June 30, % Change September 30, % Change Total assets $ $ 6
